Exhibit 99.1 2009-11 Contact: R. Scott Amann Vice President, Investor Relations (713) 513-3344 CAMERON SECOND QUARTER EARNINGS PER SHARE $0.60, EXCLUDING NET GAIN OF $0.02 PER SHARE · Earnings total $0.62 per share, including charge of $0.03 for severance-related costs, gain of $0.05 on tax-related matters · Execution, strong margins, lower tax rate contribute to results · Backlog remains above $5 billion · 2009 full-year earnings expectations now $2.15 to $2.25 per share, excluding charges and gains HOUSTON (August 4, 2009) Cameron (NYSE: CAM) reported net income of $138.6 million, or $0.62 per diluted share, for the quarter ended June 30, 2009, compared with net income of $148.8 million, or $0.64 per diluted share, for the second quarter of 2008.The second quarter 2009 results include a pretax charge of $10.9 million, or $0.03 per diluted share, for severance-related costs and a gain of $0.05 per diluted share related to certain tax matters.The Company’s results for the second quarter and first half of 2008 have been revised to reflect a new accounting standard, which became effective on January 1, 2009, related to convertible debt.
